Filing Date: 10/29/2019
Claimed Priority Dates: 6/17/2019 (PCT/CN2019/091600)
7/20/2018 (CN 201821161486.7)
Applicant: Long
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 10/29/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Species Restriction
This application contains patentably distinct species.  Each of the species contains a particular combination of an electrostatic protection circuit and a resistor.
According to the specification, the electrostatic protection circuit may include one of the following:
The electrostatic protection circuit reading on figure 1

The electrostatic protection circuit reading on figure 2

The electrostatic protection circuit reading on figure 3

The electrostatic protection circuit reading on figure 4

The electrostatic protection circuit reading on figure 8

Each of the resistors may include one of the following:
The serpentine resistor illustrated in figure 7
The zigzag resistor illustrated in figure 7
The arc resistor illustrated in figure 7
The species are independent or distinct because, as the figures and sections of the specification show, the species have mutually exclusive characteristics.  For example, a serpentine resistor as opposed to an arc resistor.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species.
To elect a species for examination the applicant must indicate the specific combination of protection circuit and resistor from the lists above.  The following are examples of how to specify the species elected for examination.  It is not an exhaustive list of examples.
Examples
Example #1: The elected species reads on the protection circuit in figure 1 and the serpentine resistor illustrated in figure 7.

Example #2: The elected species reads on the protection circuit in figure 3 and the arc resistor illustrated in figure 7.

Example #3: The elected species reading on the protection circuit in figure 2 and the zigzag resistor illustrated in figure 7.
e.g., employing different search queries) and the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species from which election is required are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
February 20, 2022